Dove, J. William F. Rose, claimant, presented his statement in the amount of $125.00 to the Department of Public Aid of St. Clair County for surgery on one Arthur Steininger. Claimant had prepared and filed with the Department of Public Aid a statement for said amount, but payment of the claim was refused on the grounds that funds appropriated for the Department of Public Aid for such payments had lapsed. A Departmental Report was filed, which states as follows: “The amount due from Department is $100.00. This is established by the Department’s fee schedule, and cannot be exceeded, but claimant is justly entitled to the payment of $100.00.” Subsequently a stipulation was entered into between claimant and the Attorney General of the State of Illinois, which found that claimant was entitled to the sum of $100.00 for services rendered the said Arthur Steininger. It appears that the sole reason for not paying claimant was that the appropriation for the 73rd biennium had lapsed. Claimant is hereby awarded the sum of $100.00.